Citation Nr: 1807454	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-14 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1983 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran filed a notice of disagreement (NOD) with the rating decision in April 2012.  A statement of the case (SOC) was issued in March 2014, and the Veteran perfected his appeal in April 2014.  

The September 2011 rating decision also granted the Veteran's request to reopen a claim of entitlement to service connection for Parkinson's disease, but denied entitlement to service connection for Parkinson's disease.  The Veteran filed an NOD on this issue; however, he withdrew this claim in November 2015.  The RO processed with withdrawal request, notified the Veteran, and closed the record for this issue in December 2015.  Therefore, this issue is no longer before the Board.  

The Veteran originally requested a Board videoconference hearing on his VA Form 9.  However, the Veteran withdrew his request for a hearing in December 2016.  


FINDING OF FACT

The Veteran's MS did not manifest during service or to a degree of 10 percent disabling within seven years of separation from service and was not related to his service.  


CONCLUSION OF LAW

The criteria for service connection for MS have not been met.  38 U.S.C. §§ 1101, 1112, 1116, 1131, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he began having symptoms of MS during service and therefore his appeal should be granted.  He also contends that his MS is due to exposure to herbicide agents while in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including MS, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree with a specified time period; for MS the time period is within seven years of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for certain disabilities are presumed for veterans who were exposed to herbicides while in service if this disability manifests to a compensable degree at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2017).  A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran did not serve in the Republic of Vietnam, and therefore exposure to herbicide agents cannot be presumed.  The Veteran contends that he was exposed to Agent Orange while serving at Camp Pendleton and while at a northern training area in Okinawa, Japan.  The Joint Services Records Research Center (JSRRC) made a formal finding that there was insufficient evidence to verify herbicide exposure.  In addition, MS is not a disease subject to presumptive service connection based on exposure to herbicide agents.  38 C.F.R. § 3.309(e).  As such, the Veteran is not entitled to service connection based on exposure to herbicide agents.

The preponderance of the evidence is against finding that the Veteran's MS manifested during service or within the applicable presumptive period, or was caused by his service.

The Veteran was diagnosed with MS in 2006, 21 years after service, by a private provider.  In 2006, at the time of his diagnosis, the Veteran reported that two years prior he fell off a truck and noticed that he lost dexterity of his right hand and was shaky.  He also reported a history of numbness in his leg 8 years prior to his diagnosis, floaters in his eyes, and migraines 5 years prior to his diagnosis.  In May 2006, the Veteran reported recent confusion, excessive fatigue, and difficulty with motor commands.  The Veteran was diagnosed with MS and referred to physical and occupational therapy for treatment.     

The Veteran submitted an Affidavit to the Board in November 2016 that stated he experienced symptoms of MS in 1985.  The Veteran identified these symptoms as shakiness and leg numbness, along with anxiety.  The Veteran stated that these symptoms continued after service and he was treated for left leg numbness 1990, but chose not to seek treatment again until 1995 because he was afraid of what might be diagnosed.  The Veteran's father also submitted an Affidavit to the Board that stated that after his son was discharged from the military he noticed changes.  The father stated that in 1989 or 1990 he noticed dramatic changes such as muscle spasms, slurred speech, diminished attention span, and fatigue.  The Veteran's father stated that he believed that the Veteran's MS symptoms manifested as early as 1989 or 1990.  

The Veteran's service treatment records (STRs) indicate a diagnosis of and treatment for mechanical low back pain while in-service.  The Veteran was injured in a wrestling accident in July 1984.  Following the accident, the Veteran reported low back pain, a shock of pain from his lower left back to the back of his knee with movement, difficulty ambulating and sitting, and shakiness the left lower extremity.  The Veteran was discharged from active duty in April 1985 because of his back disability.   

After discharge from active duty, the Veteran reported neck and low back pain and was treated by a chiropractor from September 1988 to September 1989.  In February 1988, the Veteran was treated by a private provider for fatigue and nausea.  The Veteran was diagnosed with dyspepsia and treated with Zantac and Mylanta, and advised to stop smoking and cut down on use of alcohol and aspirin.  In August 1999, the Veteran was treated by a private provider for numbness of the left thigh, which he reported had been present for the past 5 years.  The Veteran denied any back pain, radiating pain, or bowel or bladder dysfunction.  In May 2006, the Veteran reported cognitive deficits that ultimately lead to his diagnosis of MS. 

The Veteran attended a VA examination in December 2013.  The examiner identified the Veteran's back injury in 1984 with recurrent back pain and acknowledged the Veteran's belief that his symptoms of MS started in 1984.  However, the examiner also noted that the Veteran denied any acute neurological symptoms until 2005.  The examiner stated that the Veteran's diagnosis of MS is less likely as not related to the symptoms reported during active duty.  The examiner noted that the Veteran's recurrent back pain was not related to his central nervous system (CNS), while MS is a disorder of the CNS.  The examiner was of the opinion that the reported symptoms in service were more likely due to the low back strain, and there is no evidence in the records or reported by the Veteran to indicate signs of MS until 2005.  

The Veteran submitted a private medical opinion dated August 2017.  The physician stated that it was at least as likely as not that the Veteran's MS symptoms began during service and manifested to a degree of 10 percent disabling within 7 years of the Veteran's discharge from service.  The physician stated that it is quite possible that the Veteran's symptoms of fatigue, cognitive issues, shaking, and Lehrmitte's signs were an early manifestation of his MS.  

The Board finds the December 2013 VA examiner opinion to be the most probative evidence of record as to whether the Veteran's MS manifested within the presumptive period or was related to service.  The examiner's rationale is logical and well-reasoned, and he took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's historical accounts regarding his in-service symptoms.  

The Board finds the private medical opinion's probative value is minimal, given the rationale and speculative language.  Adequate evidence and rationale must be provided to support the private physician's finding.  The rationale in the opinion stated that "it is quite possible his symptoms around the time of back injury may have been related to underlying undiagnosed MS."  This language is speculative and insufficient to support a grant of service connection.   

In addition, the private physician stated that the Veteran's symptoms of shaking, fatigue, bladder urgency, and anxiety are frequently seen in patients with MS.  Although the Veteran and his father have endorsed these symptoms, the medical records do not indicate that the Veteran reported bladder urgency or anxiety in service, or within 7 years of separation from service.  The Veteran did report fatigue in one instance in February 1988, as discussed above.  However, fatigue was reported in conjunction with nausea, and the Veteran was treated with antacids.  The private physician did not discuss the fact that fatigue was only reported once in the 7 year period and was in conjunction with other symptoms, which the physician did not discuss or relate to MS.  

The private physician's rationale also stated that the "patient clearly had several well documented symptoms prior to his diagnosis in 2006."  While this rationale establishes that the Veteran had symptoms prior to 2006, it does not meet the required standard of establishing symptoms within the presumptive period.  Although the examiner stated that the Veteran reported cognitive and bladder issues, as well as fatigue as early as 1984, treating records do not reflect these symptoms.  In addition, the Board notes that in 2006, when the Veteran reported a history of his symptoms to his private provider, he did not report any bladder issues, or a long-term history of fatigue.  The Veteran would have a compelling interest in properly reporting symptoms in the context of seeking medical care.  The Board finds the treatment records and the Veteran's reported medical history at the time of the MS diagnosis more probative as the records were created contemporaneous to the events while the Veteran's account is based on his memory many years later.  

The Veteran did consistently report low back pain and shakiness during service.  However, the December 2013 VA examiner stated those symptoms were more likely due to the low back strain than MS.  The private provider opinion did not discuss or evaluate the possibility of whether Veteran's back and lower extremity symptoms might be related to his back injury, rather than MS.  As such, the rationale provided in the private physician opinion does support the legal standard of "as likely as not" to establish that the Veteran's MS symptoms began in service or during the presumptive period.     

The Board has also considered the Veteran and his father's statements that his symptoms in-service and within 7 years of separation were symptoms of MS.  Whether the symptoms the Veteran experienced in-service were symptoms of MS, or related to a different impairment is a complex medical questions, and is not within the knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statement is not competent evidence and not probative.  The most probative evidence of record, the December 2013 VA examination, found the Veteran's diagnosis of MS was less likely as not related to his in-service symptoms.  

In summary, the preponderance of evidence is against a finding that the Veteran's MS symptoms manifested during service or within the seven year presumptive period and is also against a finding that his active service caused his MS.  As such, the preponderance of the evidence weighs against a grant of service connection for the Veteran's impairment on a direct or presumptive basis, and the claim of entitlement to service connection for MS must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement for service connection for MS is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


